United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1239
Issued: November 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 3, 2020 appellant, through counsel, filed a timely appeal from an April 1, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish compensation for
time lost from work to attend medical appointments on intermittent dates during the period
October 11, 2018 through March 11, 2019 causally related to her accepted September 22, 2017
employment injury.
FACTUAL HISTORY
On September 28, 2017 appellant, then a 45-year-old revenue agent, filed a traumatic
injury claim (Form CA-1) alleging that on September 22, 2017 she twisted her knee as she moved
out of the way of an unleashed therapy dog running down an office hallway while in the
performance of duty. She did not stop work. On February 28, 2018 OWCP accepted the claim
for contusion of the left knee, subsequent encounter.
OWCP subsequently received medical evidence. In an October 11, 2018 progress note,
Dr. Kendall D. Hamilton, a Board-certified orthopedic surgeon, noted appellant’s complaint of
bilateral knee pain and left knee swelling. He discussed findings on physical and x-ray
examination and reviewed the results of a November 2017 left knee magnetic resonance imaging
(MRI) scan. Dr. Hamilton provided assessments of patellofemoral and medial joint osteoarthritis.
He noted that appellant had a history of an acute event to the left knee that caused patellofemoral
syndrome and medial compartment overload. Dr. Hamilton advised that her history was consistent
with his examination findings.
On April 22, 2019 appellant filed claims for wage-loss compensation (Form CA-7) for
intermittent disability from work on October 11, 2018 through March 11, 2019. On an attached
time analysis form (Form CA-7a) dated April 22, 2019, appellant claimed: 3.5 hours of leave
without pay (LWOP) used to attend a medical appointment on October 11, 2018; 2.5 hours of
LWOP used on January 29, 2019; 2 hours of LWOP used on February 5, 8, 15, 19, and 25, and
March 1, 4, and 8, 2019; and 2.5 hours of LWOP used on March 11, 2019 to attend physical
therapy, totaling 24.50 hours of claimed wage loss.
In support of her claims, appellant submitted a March 28, 2019 letter in which
Dr. Hamilton noted that appellant attended appointments in his office on October 11, 2018.
In a document dated May 9, 2019, Emily Rawlings, a patient service representative,
indicated that appellant attended physical therapy on January 29, February 5, 8, 15, 19, and 25,
and March 1, 4, 8, and 11, 2019.
OWCP, in a development letter dated May 10, 2019, informed appellant that the evidence
of record failed to establish that her time lost from work on intermittent dates during the period
October 11, 2018 through March 11, 2019 was due to her attending medical appointments for her
accepted condition. It advised her of the type of medical evidence required to establish her claims.
OWCP afforded appellant 30 days to provide the requested information. No response was
received.

2

By decision dated June 14, 2019, OWCP denied appellant’s claim for wage-loss
compensation.
On June 25, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
October 16, 2019.
By decision dated December 20, 2019, an OWCP hearing representative affirmed the
June 14, 2019 decision.
Thereafter, OWCP received additional progress notes from physical therapists who noted
appellant’s history of injury on September 22, 2017 and indicated that she attended physical
therapy on January 29, February 5, 8, 15, 19, and 25, and March 1, 4, 8, and 11, 2019 for the
treatment of her left knee. The March 11, 2019 progress note was cosigned by Dr. Hamilton.
On February 6, 2020 appellant, through counsel, requested reconsideration of the
December 20, 2019 decision.
OWCP, by decision dated April 1, 2020, denied modification of the December 20, 2019
decision.
LEGAL PRECEDENT
OWCP’s procedures provide that wages lost for compensable medical examinations or
treatment may be reimbursed. 3 A claimant who has returned to work following an accepted injury
or illness may need to undergo examination or treatment and such employee may be paid
compensation for wage loss while obtaining medical services and for a reasonable time spent
traveling to and from the medical provider’s location.4 Wage loss is payable only if the
examination, testing, or treatment is provided on a day which is a scheduled workday and during
a scheduled tour of duty. Wage-loss compensation for medical treatment received during off-duty
hours is not reimbursable. 5 The evidence should establish that a claimant attended an examination
or treatment for the accepted work injury on the dates claimed in order for compensation to be
payable.6 For a routine medical appointment, a maximum of four hours of compensation may be
allowed. However, longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care. The
claims for wage loss should be considered on a case-by-case basis.7
ANALYSIS

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.19 (February 2013).

4

Id. at Chapter 2.901.19.a.

5

Id. at Chapter 2.901.19.a(2).

6

Id. at Chapter 2.901.19.a(3).

7

Id. at Chapter 2.901.19.c.

3

The Board finds that appellant has met her burden of proof to establish entitlement to wageloss compensation for up to four hours of time lost for medical treatment on intermittent dates
during the period October 11, 2018 through March 11, 2019 causally related to her accepted
September 22, 2017 employment injury.
The record establishes that on October 11, 2018 appellant received medical treatment from
Dr. Hamilton for the work-related left knee injury that occurred on September 22, 2017.
Additionally, the record includes progress notes from physical therapists who noted appellant’s
history of injury on September 22, 2017 and indicated that she attended physical therapy on
January 29, February 5, 8, 15, 19, and 25, and March 1, 4, 8, and 11, 2019 for the treatment of her
left knee. The March 11, 2019 progress note was cosigned by Dr. Hamilton. OWCP’s procedures
provide that wages lost for compensable medical examinations or treatment may be reimbursed
for a routine medical appointment and up to four hours of compensation may be allowed. 8 In this
case, appellant underwent treatment for her accepted left knee contusion on October 11, 2018, and
January 29, February 5, 8, 15, 19, and 25, and March 1, 4, 8, and 11, 2019. The Board, thus, finds
that this medical evidence is sufficient to establish that she is entitled to up to four hours of wageloss compensation for disability on these intermittent dates.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish entitlement to wageloss compensation for up to four hours of time lost for medical appointments on intermittent dates
during the period October 11, 2018 through March 11, 2019 causally related to her accepted
September 22, 2017 employment injury.

8

Id.; E.P., Docket No. 20-0026 (issued August 21, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2020 decision of the Office of Workers’
Compensation Programs is reversed and the case is remanded for payment of wage-loss
compensation consistent with this decision of the Board.
Issued: November 18, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

